Citation Nr: 0008361	
Decision Date: 03/29/00    Archive Date: 04/04/00

DOCKET NO.  94-39 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1. Entitlement to a rating in excess of 30 percent for pes 
planus, prior to December 18, 1993.

2. Entitlement to an increased rating for pes planus, 
currently evaluated as 50 percent disabling.

3. Entitlement to an increased rating for pseudofolliculitis 
barbae, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from January 1974 to 
October 1980.

This matter comes to the Board of Veterans Appeals (Board) 
from rating decisions of the Regional Office (RO).  In a 
rating decision dated June 1992, the RO increased the 
evaluation assigned for pes planus from noncompensable to 10 
percent, effective December 19, 1991.  In addition, the RO 
denied the veteran's claim for a compensable evaluation for 
pseudofolliculitis barbae.  Subsequently, a hearing officer, 
in a decision in January 1993, assigned a 30 percent rating 
for pes planus, and continued the noncompensable rating for 
pseudofolliculitis barbae.  This determination was 
effectuated by the RO in a February 1993 rating action.  The 
30 percent evaluation for pes planus was effective December 
19, 1991.  By rating action in September 1993, the RO 
increased the evaluation assigned for pes planus to 50 
percent, effective December 18, 1993.  Finally, in a rating 
decision dated April 1998, the RO, based, in part of the 
findings of a Department of Veterans Affairs (VA) examination 
conducted in March 1998, assigned a 10 percent evaluation for 
pseudofolliculitis barbae, effective December 19, 1991.  

It was noted during the hearing before the undersigned in 
February 2000 that the RO had adjudicated the matter of 
entitlement to an earlier effective date for an award of a 50 
percent evaluation for pes planus in the supplemental 
statement of the case issued in September 1993.  Since the 
veteran was not properly advised of this determination, the 
RO is directed to furnish the veteran with notification of 
that decision and to provide him the opportunity to file a 
notice of disagreement.  This matter is, accordingly, 
referred to the RO for appropriate action.

The issue of entitlement to increased ratings for pes planus 
will be considered in the REMAND section below.

Effective March 1, 1999, the name of the United States Court 
of Veterans Appeals was changed to the United States Court of 
Appeals for Veterans Claims ("the Court"). 


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by 
the RO.

2. The veteran's pseudofolliculitis barbae is manifested by 
mild erythema and scaling of the scalp, without papules.  

3. There is no evidence of marked disfigurement, extensive 
lesions or constant itching.


CONCLUSION OF LAW

A rating in excess of 10 percent for pseudofolliculitis 
barbae is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 4.118, Diagnostic Code 7806 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The initial question before the Board is whether the veteran 
has submitted a well-grounded claim as required by 38 
U.S.C.A. § 5107.  The Court has held that a well-grounded 
claim is one which is plausible, meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78 (1990).  In this case, the veteran's statements concerning 
the severity of the symptoms of his service-connected 
pseudofolliculitis barbae that are within the competence of a 
lay party to report are sufficient to conclude that his claim 
is well grounded.  Proscelle v. Derwinski, 2 Vet. App. 629; 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  No further 
development is necessary in order to comply with the duty to 
assist mandated by 38 U.S.C.A. § 5107(a).

Factual background

The service medical records disclose that the veteran was 
seen on a number of occasions for complaints involving 
irritation of the skin while shaving.  

The veteran was afforded an examination by the VA in October 
1984.  He related a ten year history of irritation on the 
neck secondary to shaving.  He stated that he developed a 
"tingling" papular eruption on the face and neck after 
shaving.  An examination of the neck, jaw and cheeks showed 
numerous perifollicular erythematous papules.  There were a 
few follicular papules on the scalp.  The diagnosis was 
pseudofolliculitis barbae.

By rating decision dated in November 1984, the RO granted 
service connection for pseudofolliculitis barbae, and 
assigned a noncompensable evaluation.  

The veteran submitted a claim for an increased rating for 
pseudofolliculitis barbae in December 1991.

VA outpatient treatment records dated in 1991 have been 
associated with the claims folder.  The veteran was seen in 
the dermatology clinic in March and June 1991 for 
folliculitis of the scalp.  On the latter visit, it was 
reported that it was under control.  In December 1991, it was 
noted that the veteran was being treated with medication for 
folliculitis.  He had attempted to discontinue the 
medication, but reported a worsening of the folliculitis.  
Some small red papules were noted on the occipital area of 
the scalp.  The assessment was scalp folliculitis, under 
control.

On VA examination in February 1992, the veteran reported that 
he had persistent bumps and pimples on the scalp, neck, face 
and chest.  He was currently on medication.  He complained of 
itching and tenderness at the sites of the lesions.  An 
examination revealed erythematous follicular and 
perifollicular papules on the neck and chest, numbering 
approximately fifteen.  There were multiple erythematous 
crusted and noncrusted papules on the vertex of the scalp and 
the posterior scalp, numbering about ten.  The pertinent 
diagnoses were folliculitis of the scalp and 
pseudofolliculitis barbae of the neck.

Additional VA outpatient treatment records dated in 1992 and 
1993 have been associated with the claims folder.  The 
veteran was seen in the dermatology clinic in May 1992 and 
related that his condition had been well controlled with one 
medication, but it had been changed to a different 
medication, which he was unable to tolerate.  An examination 
showed scattered erythematous crusted papules in the scalp.  
The assessment was folliculitis, and the veteran was to 
resume Tetracycline. He was seen approximately two months 
later and it was indicated that the medication had worked 
very well.  He avoided the sun and had no adverse effects.  
An examination revealed occasional erythematous crusted 
papules on the scalp.  The impression was resolving/well 
controlled folliculitis.  In January 1993, it was noted that 
there were occasional crusted papules in the scalp.  The 
assessment was folliculitis of the scalp, controlled on 
medication.  

The veteran was afforded a VA examination of the skin in 
March 1998.  He related that he had been treated with both 
topical and systemic medication.  He reported that he had 
transient improvement of the bumps with treatment and that he 
could go for up to one month being clear on treatment.  The 
veteran stated that he shaved once every three days.  He 
complained of itching of the scalp and face.  He indicated 
that during flare-ups the lesions were tender and purulent.  
On examination, there was mild erythema and scaling of the 
posterior and lateral scalp.  Both the scalp and the face 
were without any papules.  The diagnoses were 
pseudofolliculitis barbae, folliculitis of the scalp and 
seborrheic dermatitis of the scalp.

During a hearing before the undersigned member of the Board, 
in February 2000, the veteran testified to the effect that he 
has had to permanently shave his head as a means to better 
apply topical medication during breakouts.  He described his 
symptoms as bumps, pimples, and big red blotches that are 
quite painful, repugnant, and disfiguring; and he related 
that these symptoms occur approximately three weeks out a 
month.


Analysis 

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.1 (1999), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

A 30 percent rating may be assigned for eczema with exudation 
or itching constant, extensive lesions, or marked 
disfigurement.  A 10 percent evaluation may be assigned with 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area.  Diagnostic Code 7806.

A review of the record demonstrates that the veteran has been 
treated for pseudofolliculitis barbae for many years.  The 
veteran testified that he has outbreaks about three weeks 
every month, and that he has had to permanently shave his 
head for purposes of applying medication during breakouts.  
However, the medical data of record establish that the 
condition is under control with the use of medication.  The 
Board acknowledges that there were some crusted and 
noncrusted papules on the scalp noted on the VA examination 
in February 1992.  The outpatient treatment records from 
later that year and in early 1993 show that the condition was 
well controlled.  He had only occasional papules in the 
scalp.  During the most recent VA examination, conducted in 
March 1998, there was only mild erythema and scaling of the 
scalp.  The veteran stated that he could be clear on 
treatment for up to one month.  In order to assign a higher 
rating, the record must demonstrate constant itching, marked 
disfigurement or extensive lesions.  In view of the 
foregoing, the Board concludes that the medical findings are 
of greater probative value than the veteran's statements 
regarding the severity of his disability.  Therefore, the 
weight of the evidence is against the claim for an increased 
rating for pseudofolliculitis barbae.


ORDER

An increased rating for pseudofolliculitis barbae is denied.


REMAND

The veteran also asserts that a higher rating is warranted 
for pes planus, to include an extraschedular evaluation 
pursuant to the provisions of 38 C.F.R. § 3.321(b)(1) (1999).  

The record shows that the veteran was most recently afforded 
an examination for his feet in 1996.  However, the findings 
at that time concerning pes planus were not very extensive.  
During the hearing in February 2000, the veteran testified 
that his condition has increased in severity.  The Court has 
also held that where the veteran claims that a disability is 
worse than when originally rated, and the available evidence 
is too old to adequately evaluated the current state of the 
condition, the VA must provide a new examination.  Olsen v. 
Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle, 2 
Vet. App. 629, 632.  Here, the most recent VA examination of 
the feet is dated in 1996 and the veteran has argued that his 
condition has increased in severity since that time.  Under 
38 C.F.R. § 3.326(a) (1999), a VA examination will be 
authorized where there is a possibility of a valid claim.

In addition, the Board notes that during the hearing before 
the undersigned in February 2000, the veteran referred to the 
fact that he had to take a lot of leave from his job with a 
VA medical center.  These leave records have not been 
associated with the claims folder.  

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1. The RO should contact the veteran and 
request that he furnish the name of the 
VA facility where he was employed so 
that the RO can request his personnel 
records.  He should provide the 
appropriate authorization form to 
enable the RO to procure this 
information.  

2. The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of 
all medical providers from whom he has 
received treatment for pes planus since 
1991.  After securing the necessary 
authorizations for release of this 
information, the RO should seek to 
obtain copies of all treatment records 
referred to by the veteran.

3. The veteran should then be afforded a 
VA examination by a specialist in 
orthopedics, if available, to 
determine the nature and extent of his 
pes planus.  All necessary tests 
should be performed.  The orthopedic 
examiner should comment on any 
functional impairment due to pain and 
the pathology associated with pain 
should be described.  With respect to 
the subjective complaints of pain, the 
examiner should be requested to 
specifically comment on whether pain 
is visibly manifested on movement of 
the joints, the presence and degree 
of, or absence of, muscle atrophy 
attributable to the service-connected 
disability and the presence or absence 
of any other objective manifestation 
that would demonstrate disuse or 
functional impairment due to  pain 
attributable to the service-connected 
disability.  The claims folder should 
be made available to the examiner in 
conjunction with the examination.

4. The RO should consider whether an 
extraschedular evaluation is warranted 
under the provisions of 38 C.F.R. 
§ 3.321(b)(1).

Following completion of the above, the RO should review the 
evidence and determine whether the veteran's claim may be 
granted.  If not, he and his representative should be 
furnished an appropriate supplemental statement of the case 
and be provided an opportunity to respond.  The case should 
then be returned to the Board for further appellate 
consideration. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the Regional Office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals


 


